111 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Louis VARGAS, Defendant-Appellant.
No. 95-50515.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1997.*Decided April 8, 1997.

1
Before:  BROWNING and KLEINFELD, Circuit Judges, and MERHIGE,** Senior District Judge.


2
MEMORANDUM***

I.

3
Vargas began working for a group formed in 1984 for the purpose of creating, selling and marketing bogus municipal bonds.  In October, 1992 he plead guilty to two counts of securities fraud in violation of 15 U.S.C. §§ 77a and 78a, and to one count of submitting a false loan application to a federally insured institution, in violation of 18 U.S.C. § 1014.


4
On appeal, a panel of this Court, in an unpublished memorandum, 41 F.3d 1515 (9th Cir.1994), vacated the trial court's sentence of 71 months reached by reason of that court's upward departure of four levels from subsequently enacted Guidelines.  Id.  The panel remanded the case for the sole purpose of permitting the trial judge to make the required explanation for the upward departure founded on the structure, standards and policies of the Sentencing Act and appropriate Guidelines.  After the trial judge made the required findings, the panel affirmed, 67 F.3d 823 (9th Cir.1995).

II.

5
The trial judge has issued a reasoned explanation for having now departed upward three levels in the applicable loss table mandated by the appropriate Guidelines, resulting in a sentence of 57 months as reflected in the Order Reducing Sentence dated February 28, 1996.  Accordingly, the 57 month sentence imposed by the trial court is AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3